DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, filed February 01, 2021 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the divisional Application of 15201969, now U.S. Patent 10,906,904. Application 15201969 claims priority to U.S. Provisional Application 62187939 filed 07/02/2015.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the compounds of the instant claims were not anticipated in the prior art. In addition, there were no teachings nor suggestions to modify the closest prior art compounds in order to arrive at the presently claimed.  
Bandarage (US Patent 6,297,260 published 10/2/2001) teaches 4-mercapto-4-methyl-1-piperidine ethanol as shown above (col. 36 line 25-45). 
 
    PNG
    media_image1.png
    171
    509
    media_image1.png
    Greyscale

 However, Bandarage does not teach modifying the ethanol tether to a C1-C5 alkyl in order to arrive at the claimed compound.  
 
 
    PNG
    media_image2.png
    641
    482
    media_image2.png
    Greyscale


The closest prior art is Mourelle (WO2013/083541 published 06/13/2013. Mourelle teaches compounds of Formula (I), wherein said compounds are prepared via path A or path B (page 11). 
However, Mourelle does not specifically teach removing the amino acid tethered to the mercapto-substituted piperidine ring in order to arrive at the instantly claimed.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        





/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628